90 S.E.2d 237 (1955)
243 N.C. 164
STATE
v.
Richard Wade ISOM, Jr.
No. 509.
Supreme Court of North Carolina.
November 23, 1955.
*238 Seawell & Wilson, Carthage, for defendant-appellant.
Wm. Rodman, Jr., Atty. Gen., T. W. Bruton, Asst. Atty. Gen., and F. Kent Burns, Raleigh, Member of Staff, for the State.
BOBBITT, Justice.
The evidence, considered in the light most favorable to the State, was sufficient to survive defendant's motion for nonsuit. Hence, assignment of error directed to the court's ruling in this respect cannot be sustained.
Assignment of error No. 7 must be sustained, and a new trial granted, notwithstanding it seems improbable that the record reflects correctly the instructions given by the presiding judge. But, as shown in the record, the instruction was not responsive to the jury's inquiry and was highly prejudicial. Too, the jury's inquiry remained unanswered.
The obvious purpose of the cross-examination was to emphasize rather than to minimize the extent of defendant's intoxication. The inference is permissible that defendant did not testify because, on account of extreme intoxication, he had no recollection of any conversation with the officers. In short, the defense seems to have been based on the contention that no weight should be given a statement attributed to defendant made under the circumstances disclosed. The testimony, quoted above, afforded a factual basis for such contention.
Ordinarily, intoxication of an accused person does not render inadmissible his confession of facts tending to incriminate him. But the extent of his intoxication when the confession was made is relevant; and the weight, if any, to be given a confession under the circumstances disclosed is exclusively for determination by *239 the jury. 20 Am.Jur., Evidence, sec. 525; 22 C.J.S., Criminal Law, § 828; Annotation: 74 A.L.R. 1102 et seq., and supplemental decisions. See, State v. Bryan, 74 N.C. 351. It would seem that the jury was entitled to an instruction consonant with this generally accepted rule.
New trial.
HIGGINS, J., took no part in the consideration or decision of this case.